United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Pittsburgh, PA, Employer
)
___________________________________________ )
C.H., Appellant

Appearances:

Docket No. 07-1013
Issued: October 1, 2007

Case Submitted on the Record

Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 5, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated February 21, 2007 which granted appellant a
schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of the case.
ISSUE
The issue is whether appellant has more than a 24 percent permanent impairment of the
right index finger for which she has received schedule awards.
FACTUAL HISTORY
This is the second appeal in this case. In a November 20, 2006 decision, the Board set
aside the Office’s April 4, 2006 decision.1 The Board determined that an Office medical adviser
failed to consider a November 9, 2005 report from Dr. A. Lee Osterman, a Board-certified
1

Docket No. 06-1341 (issued November 20, 2006).

orthopedic surgeon, which suggested that appellant had greater than nine percent permanent
impairment of the right index finger.2 The Board directed the Office to have the medical adviser
review Dr. Osterman’s November 9, 2005 report and clarify whether appellant had additional
impairment. The facts of the case are set forth in the Board’s prior decision and incorporated
herein by reference.
As relevant to the present appeal, appellant submitted a report from Dr. Osterman dated
December 1, 2004. Dr. Osterman opined that appellant’s right index stenosing tenosynovitis was
exacerbated by a recent injury in March 2004, when someone struck her right index finger. He
provided range of motion findings for the right index finger of the metacarpophalangeal (MP)
joint extension of 5 degrees represented a four percent impairment,3 MP joint flexion of -90
degrees represented a zero percent impairment,4 proximal interphalangeal (PIP) joint extension
of 0 degrees and flexion of 120 degrees represented a zero percent impairment,5 distal
interphalangeal (DIP) joint extension of 0 degrees represented a zero percent impairment,6 and
-60 degrees of DIP joint flexion was a five percent digit impairment.7 Dr. Osterman noted
reduced pinch strength and indicated that, although it was likely that appellant’s condition would
resolve, it required continued observation. He submitted a report dated November 9, 2005 and
noted that appellant had no recent treatment and listed the following range of motion findings of
the right index finger: the MP joint extension of 0 degrees for a 5 percent impairment,8 MP joint
flexion of -80 degrees for a 6 percent impairment,9 PIP joint extension of 0 degrees for a 0
percent impairment,10 PIP joint flexion of -95 degrees for a 3 percent impairment,11 DIP joint
extension of 0 degrees for a 0 percent impairment,12 DIP joint flexion of -45 degrees for a 13
percent impairment.13
On December 7, 2006 the Office referred Dr. Osterman’s reports to an Office medical
adviser. In a report dated December 9, 2006, the medical adviser noted that, in accordance with
2

The Office accepted appellant’s claim for right hand sprain and on April 4, 2006 granted appellant a schedule
award for nine percent permanent impairment of the right index finger.
3

American Medical Association, Guides to the Evaluation of Permanent Impairment 464, Figure 16-25.

4

Id.

5

Id. at 463, Figure 16-23.

6

Id. at 461, Figure 16-21.

7

Id.

8

Id. at 464, Figure 16-25.

9

Id.

10

Id. at 463, Figure 16-23.

11

Id.

12

Id. at 461, Figure 16-21.

13

Id.

2

the fifth edition of the A.M.A., Guides,14 appellant sustained a nine percent permanent
impairment of the right index finger. The medical adviser relied on Dr. Osterman’s report dated
December 1, 2004 and indicated that he did not use Dr. Osterman’s November 9, 2005 range of
motion values because these values produced a significantly greater index finger digit
impairment rating than the report of December 1, 2004. He noted that the A.M.A., Guides, 16.4,
page 450, provide that the examiner use active range of motion for the final impairment rating.
The range of motion values provided in Dr. Osterman’s report of December 1, 2004 compared to
the report of November 9, 2005 represented the maximum active number of degrees traced
between the two extreme position of flexion and extension of the right index finger joints. The
medical adviser indicated that by using the best range of motion values he would capture
appellant’s maximal effort. He recommended that Dr. Osterman provide an explanation as to
why the right index finger range of motion measurements were significantly worse on
November 9, 2005 when compared to December 1, 2004.
In a letter dated January 3, 2007, the Office requested a supplemental report from
Dr. Osterman addressing the December 9, 2006 report of the medical adviser.
In a report dated January 22, 2007, Dr. Osterman explained that the peri-capsular scar
tissue resulting from appellant’s sprain injury of January 2003 thickened over time and lead to
further restriction of motion. By two years postinjury, appellant had reached maximum medical
improvement in terms of deterioration due to the peri-capsular scar. Dr. Osterman opined that
the difference in range of motion findings between the December 1, 2004 report and the
November 9, 2005 report represented a progressive peri-capsular scar tissue which was
maximally deteriorated.
In a February 5, 2007 report, the Office medical adviser noted that, in accordance with
the A.M.A., Guides, appellant sustained a 24 percent permanent impairment of the right index
finger. The medical adviser found that appellant reached maximum medical improvement on
November 9, 2005. He advised that Dr. Osterman provided a reasonable explanation for why
appellant’s right index finger range of motion became worse after December 1, 2004. The
medical adviser used the November 9, 2005 range of motion values to determine that appellant
had a 24 percent permanent impairment of the right index finger.
In a decision dated February 21, 2007, the Office granted appellant a schedule award for
24 percent permanent impairment of the right index finger. As she previously received 9 percent
impairment under the prior schedule award she was granted an additional award of 15 percent
permanent impairment for the right index finger. The period of the award was from November 9
to December 27, 2005.

14

A.M.A., Guides (5th ed. 2001).

3

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act15 and its
implementing regulation16 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.17
ANALYSIS
Appellant sustained injury to her right hand on January 2, 2003. She received a schedule
award on April 4, 2006 for nine percent impairment of her right index finger. In the prior appeal,
the Board remanded the case to the Office medical adviser for an explanation as to why he did
not consider a November 9, 2005 report from Dr. Osterman which suggested that appellant
sustained greater impairment.
The Office obtained additional medical evidence. In a January 22, 2007 report,
Dr. Osterman explained that the difference between the range of motion findings in his
December 1, 2004 report compared to the November 9, 2005 report was due to peri-capsular scar
tissue which had thickened following surgery and resulted in further restriction of motion. By
two years postinjury, appellant had reached maximum medical improvement in terms of
deterioration due to peri-capsular scar tissue. The findings in the November 9, 2005 report
represented progressive peri-capsular scar tissue which was maximally deteriorated.
The medical adviser reviewed Dr. Osterman’s reports to rate impairment under the
A.M.A., Guides. He advised that Dr. Osterman provided a reasonable explanation for why
appellant’s right index finger range of motion became worse from September 21, 2004 to
November 9, 2005. Utilizing the November 9, 2005 range of motion values, the medical adviser
properly calculated that range of motion findings of the right index finger were as follows: the
MP joint extension of 0 degrees for 5 percent impairment,18 MP joint flexion of -80 degrees for 6
percent impairment,19 PIP joint extension of 0 degrees for 0 percent impairment,20 PIP joint

15

5 U.S.C. § 8107.

16

20 C.F.R. § 10.404 (1999).

17

See id.; Jacqueline S. Harris, 54 ECAB 139 (2002).

18

A.M.A., Guides 464, Figure 16-25.

19

Id.

20

Id. at 463, Figure 16-23.

4

flexion of -95 degrees for 3 percent impairment,21 DIP joint extension of 0 degrees for 0 percent
impairment,22 DIP joint flexion of -45 degrees for 13 percent impairment.23
The Board notes that, while that medical adviser properly calculated the range of motion
findings for each component of the right index finger, he incorrectly determined that these
findings combined for a 24 percent permanent impairment of the right index finger. The
A.M.A., Guides direct that impairment be added for lost flexion and extension within a particular
joint.24 The A.M.A., Guides further provides that the examiner should then combine the
impairments derived from separate joints to obtain the total finger impairment due to loss of
motion using the Combined Values Chart, page 604 of the A.M.A., Guides. If all three joints are
involved, the examiner must combine the resulting impairment value from the first two joints to
the value of the third joint.25
In this case, the motion impairment for the DIP joint was 13 percent (DIP joint flexion of
13 percent impairment), the motion impairment for the PIP joint was 3 percent (PIP joint flexion
of 3 percent impairment) and the motion impairment for the MP joint was 11 percent (MP joint
extension of 5 percent impairment added to MP joint flexion of 6 percent impairment). To
calculate the total finger impairment due to loss of motion, the DIP joint impairment of 13
percent is combined with PIP joint impairment of 3 percent, using the Combined Values Chart,
p. 604 of the A.M.A., Guides, which equals 16 percent; and the 16 percent is combined with MP
joint impairment of 11 percent, which equals 25 percent total right index finger motion
impairment.26 The Board finds that, under the A.M.A., Guides appellant has no more than a 25
percent permanent impairment of the right index finger, one percent greater than that awarded by
the Office.
CONCLUSION
The Board finds that appellant has no more than a 25 percent permanent impairment to
her right index finger.

21

Id.

22

Id. at 461, Figure 16-21.

23

Id.

24

See id. at 16.4e Finger Motion Impairment.

25

See id. at 465, Figure 16.4e Finger Motion Impairment, Combining Abnormal Motion at More Than One
Finger Joint.
26

Id. at 604, Combined Values Chart.

5

ORDER
IT IS HEREBY ORDERED THAT the February 21, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: October 1, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

